Title: Robert Patterson to Thomas Jefferson, 6 July 1809
From: Patterson, Robert
To: Jefferson, Thomas


          
            Sir,  Philadelphia July 6th 1809
          	I have the pleasure to inform you, that the people of Passamaquoddy are now furnished with a new object of pursuit—gold finding. There was yesterday brought to the Mint, as a deposit, part of a grain or lump of native gold, weighing 14 oz 7¼ grs which was lately found, by a little boy, on Sewards neck beach, in the town(ship) of Eastport, near the mouth of the bay. This piece of gold, when assayed, was found to be 22. c 0½ gr fine, or a little better than the U.S. or British standard—the alloy was nearly or altogether silver. It contained about 1½ per cent. of white quartz with which mineral native gold is frequently found united.
            The piece when found, we are informed in a letter from a Mr Stephen Jones of that place, weighed 2. ℔ 3½ oz. It is observed by Mr Jones that the bank adjoining that part of the beach on which the piece of gold was found, is washed away several feet every year, and thus, no doubt, was the piece left bare on the surface of the beach.
            These gifts of Providence have, indeed, been frequently the occasions of evil rather than of good to man, thro the eagerness which too many manifest to obtain gold at first hand, without the intermediate steps of honest labour in the ordinary pursuits of life. But still the discovery of this precious metal, in different and distant parts of the U. States, must be considered as important, especially as it regards the natural history of our country.
            I have the honour to be with sentiments of the greatest respect & esteem Your obedient servant Rt Patterson
          
          
          
             I take this opportunity of returning you my most grateful thanks for your kind letters of introduction in favour of my son Robert—He left the capes of Delaware, in the ship Pekin, on the 18th of last month—
          
        